                Case 1:21-cr-00143-ELR-CCB Document 9 Filed 04/27/21 Page 1 of 2

MAGISTRATE JUDGE'S CRIMINAL MINUTES
ARRAIGNMENT
PLEA AN D SENTENCE




                                                    Time in Court:           Hrs.    15         Mins.



 Filed in Open Court   Date:      4/27/2021         Time: | 3:03PM           Tape:        FTR



Magistrate Judge (presiding): Russell G. Vineyard               Deputy Clerk: Amanda Zarkowskv


 Case Number:                                   Defendant's Name:           VICTOR HILL
                  l:21-cr-143

 AUSA:                                          Defendant's Attorney:       DREW FINDLING
                  BRENT GRAY
 USPO/PTR:                                      Type of Counsel: RETAINED

      INTERPRETER:

 x    INITIAL APPEARANCE HEARING: (X ) In This District                  Dft in custody? ( X ) Yes ( ) No
 x    Due Process Protection Act Warning Given to Government's
      Counsel. Order on page 2.

 x    Defendant advised of right to counsel. ( ) WIAVER OF COUNSEL FILED.

      ORDER appointing Federal Defender Program as counsel. ( ) INITIAL APPEARANCE ONLY

      ORDER appointing                                                         as counsel.

      ORDER giving defendant                                             days to employ counsel.

      Dft to pay attorney fees as follows:

      INFORMATION/INDICTMENT FILED                                       ( ) WAIVER OF INDICTMENT FILED
 x    Copy information/indictment give to dft (X ) Yes ( ) No            Read to dft? ( ) Yes (X ) no
      CONSENT TO TRIAL BEFORE MAGISTRATE JUDGE (Misd/Petty) offense filed.
 x    ARRAIGNMENT HELD ( ) Superseding Indictment                        ( ) Dft's WAIVER of appearance filed.

      Arraignment continued to                            @              Request of ( ) Govt ( ) Dft

      Dft failed to appear arraignment        Bench Warrant Issued:

 x    Dft enters PLEA OF NOT GUILTY. ( } Dft stood mute; plea of Not Guilty entered. ( ) Waiver of appearance

      PLEA OF GUILTY/NOLO as to counts

 x    ASSIGNED to District Judge              Judge ELR                  (X ) trial ( ) arraignment/sentence

 x    ASSIGNED to Magistrate Judge            Judge CCB                  for pretrial proceedings.

 x    Estimated trial time:                                               SHORT X MEDIUM LONG
                 Case 1:21-cr-00143-ELR-CCB Document 9 Filed 04/27/21 Page 2 of 2

^RRAIGNMENT-Pg.2                                                      CASE NO. 121CR143
      CONSENT TO PRE-SENTENTCE INVESTIGATION filed. Referred to USPO for PSI and continued

      until                 at                                        for sentencing.

      Government's MOTION FOR DETENTION filed. Hearing set            for

      Temporary commitment issued. Defendant remanded to custody of U.S. Marshals Service



BOND/PRETRIAL DETENTION HEARINGS
      PRETRIAL DETENTION HEARING HELD. _The Defendant does not contest detention at this time.

      BOND HEARING HELD.

      GOVERNMENT'S MOTION FOR DETENTION ( ) GRANTED ( ) DENIED ( ) WITHDRAWN
      WRITTEN ORDER TO FOLLOW.

      HEARING HELD on motion for reduction / modification of bond.

      MOTION FOR REDUCTION OF BOND/MODIFICATION OF BOND ( ) GRANTED ( ) DENIED

      WRITTEN ORDER TO FOLLOW.

 x    BOND SET AT $50,000.00

 x    NON-SURETY

      SURETY ( ) Cash                       ( ) Property              ( ) Corporate Surety

      SPECIAL CONDITIONS:


 x    BOND FILED; DEFENDANT RELEASE.
      BOND NOT EXCUTED. DEFENDANT TO REMAIN IN MARSHALS' CUSTODY.

      WITNESSES:


      EXHBITS:




ORDER
        Pursuant to the Due Process Protections Act, see Fed. R. Crim. P. 5(f), the government is directed to adhere
to the disclosure obligations set forth in Brady v. Maryland, 373 U.S. 83 (1963), and its progeny/ and to provide all
materials and information that are arguably favorable to the defendant in compliance with its obligations under
Brady; Giglio v. United States, 405 U.S. 150 (1972); and their progeny. Exculpatory material as defined in Brady
and Kyles v. Whitley, 514 U.S. 419, 434 (1995), shall be provided sufficiently in advance of trial to allow a
defendant to use it effectively, and exculpatory information is not limited to information that would constitute
admissible evidence.


        The failure of the government to comply with its Brady obligations in a timely manner may result in
serious consequences/ including, but not limited to, the suppression or exclusion of evidence/ the dismissal of
some or all counts/ adverse jury instructions, contempt proceedings/ or other remedies that are just under the
circumstances.
